Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-17 in the reply filed on March 04, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellicker (US 9,654,360 B1).
	Regarding claim 1, Kellicker a method comprising: 
	receiving analytics data from a first plurality of network components of a stream network (receiving report data/analytics data from a client device 110), the analytics data associated with the first plurality of network components streaming first chunks of a first live stream (the report data/analytics data associates with media chunks. See FIG. 1; col. 4, lines 53-57; col. 7, line 66 to col. 8, line 13; col. 7, lines 38-40; col. 8, lines 42-43; col. 21, lines 10-19; col. 26, lines 18-35); 
	determining a network parameter based on the analytics data, the network parameter including one or more live stream parameters, a distribution plan, or a combination thereof (determining various types streaming analytics information based on the report data/analytics data - see col. 8, lines 47-51; col. 9, line 4 to col. 10, line 11); and 
	reconfiguring, based on the network parameter, at least a first network component of the first plurality of network components, second chunks of the first live stream streamed by a second plurality of network components subsequent to the reconfiguring of the first network component (command for execution of particular function or performance in association with streaming based on analysis results. For example, if the network conditions become worse, the subsequent portions of the lower bitrate rendition will be streamed from a streaming server - see col. 9, line 22 to col. 10, line 11; col. 26, lines 45-58).
 	Regarding claim 2, Kellicker teaches that wherein the one or more live stream parameters include a transcoder profile associated with the first live stream (e.g., transcoder settings - see col. 9, lines 11-15; col. 25, lines 1-18). 
 	Regarding claim 3, Kellicker teaches that wherein the one or more live stream parameters include a bit rate associated with the first live stream (see FIGs. 2-3; col. 7, lines 59 to col. 8, line 13).
	Regarding claim 4, Kellicker teaches that wherein the one or more live stream parameters include a frame rate associated with the first live stream (see asset of table 1).
	Regarding claim 5, Kellicker teaches that wherein the one or more live stream parameters include a frame size associated with the first live stream (see TABLE 1; col. 25, lines 1-18)
 	Regarding claim 6, Kellicker teaches storing the one or more live stream parameters in a profile associated with a user (see col. 7, lines 59 to col. 8, line 13).
	Regarding claim 7, Kellicker teaches that the analytics data includes quality of service (QoS) data generated by a player device of the first plurality of network components (e.g., client device bandwidth, round-trip latency...etc. – see col. 9, lines 4-65).
	Regarding claim 8, Kellicker teaches that wherein the analytics data includes streaming performance data generated by a content delivery network (CDN) device of the first plurality of network components, and wherein the streaming performance data indicates a cache hit rate, a count of renditions served, a count of datacenters used, a count of bytes served, a count of viewers served, or a combination thereof (e.g., number of client device connections - see col. 9, lines 5-11).
 	Regarding claim 9, Kellicker teaches that wherein the analytics data includes streaming performance data generated by a transcoder of the first plurality of network components, and wherein the streaming performance data indicates a transcoding protocol (see col. 9, lines 4-21; col. 25, lines 1-19).
	Regarding claim 10, Kellicker teaches that wherein the analytics data includes streaming performance data generated by an encoder of the first plurality of network components (see col. 9, lines 4-42), and wherein the streaming performance data indicates an encoding protocol (e.g., encoding format - col. 24, lines 50-53).
	Regarding claim 11, see rejection of claim 1.
	Regarding claim 14, see rejection of claim 2.
	Regarding claim 15, see rejection of claim 3.
	Regarding claim 16, see rejection of claim 7.
	Regarding claim 17, see rejection of claim 8.
 	Regarding claim 12, Kellicker teaches that wherein at least one player device of the second plurality of network components is not included in the first plurality of network components (client device is separated from the streaming server - See FIG. 1).
	Regarding claim 13, Kellicker teaches that wherein at least one player device of the first plurality of network components includes a virtual player device (e.g., cloud-based virtual machines – see col. 25, lines 3-5).
 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amini et al. (US 20190288911 A1) teaches systems and methods for adjusting the parameters in a network-connected security system based on content analysis. Sun et al. (US 10,009,247 B2) teaches a method for monitoring streaming video content. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421